Citation Nr: 1336724	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied a rating in excess of 30 percent for PTSD with major depressive disorder.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  In June 2012, the Board granted a 50 percent rating for PTSD with depressive disorder.  That rating was implemented in a July 2012 rating decision, and the RO assigned an effective date of May 30, 2008, the date the Veteran's claim was received.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for remand (JMR) filed by the parties, the Court remanded the claim back to the Board in March 2013 for further adjudication consistent with the JMR.  Specifically, the JMR noted that while the Veteran stated in his notice of disagreement that he would "settle for a 50 percent rating," the Board improperly relied upon this statement when it did not address entitlement to ratings higher than 50 percent in the June 2012 decision.

A portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.

REMAND

The Veteran's most recent VA examination for his psychiatric disorder was conducted in December 2009.  Additional treatment records associated with the claims file are dated through August 2012.  Given the amount of time that has elapsed since the Veteran's last examination, a new examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is insufficient medical evidence adequately addressing the level of impairment of the disability since the previous examination).

As the claim is being remanded, the Veteran's recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Providence VA Medical Center, for the period from August 14, 2012 through the present.

2.  Obtain the Veteran's treatment records from the Warwick Vet Center, dated since April 2010.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD with major depressive disorder.  The claims file should be made available for review by the examiner in conjunction with the examination.

The examiner should identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD with major depressive disorder.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD with major depressive disorder on his social and occupational functioning, and assigned a Global Assessment of Functioning (GAF) score for the Veteran's condition and explain the significance of the score.

A complete rationale for all opinions and conclusions should be provided.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand.  If not, implement corrective procedures.

5.  Finally, readjudicate the claim on appeal.  If it is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


